Hill, C. J., (concurring.) In my opinion heirs at law may sue for assets of an estate descended to them whenever they can successfully prove that their ancestor was free of debt and there existed no cause for administration. The provision of the Code requiring the real parties in interest to bring actions should change the rule to the contrary announced in early cases. This principle was recognized in Crane v. Crane, 51 Ark. 287. The act of 1893 (section 15-19, Kirby’s Digest) covered other matters than the right of heirs to sue, .and as to this phase of it was only declaratory of existing law. It was a remedial statute, and accumulative to and declaratory of existing rights. Hence I cannot concur in the above construction of it. I favor an affirmance on ground of limitations as well as on the ground of laches—I concur in the opinion that laches barred appellants.